Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to amendment
2.		The preliminary amendment of 3/30/2020 is acknowledged. Claims 1-19 have been cancelled. New claims 20-38 have been added. Claims 20-38 are currently pending.

Election/Restrictions
3.		Restriction to one of the following inventions is required under 35 U.S.C. 121:

I.	Claims 20-35, drawn to an antibody or human islet amyloid polypeptide (hIAPP) binding fragment thereof, and a pharmaceutical composition comprising the same, classified in CPC C07K 16/26; A61P 3/10.
II.	Claim 36, drawn to a method of protecting β-cells from hIAPP induced cell damage, and/or islet amyloid toxic effects, classified in CPC A61K 2039/505.
III.	Claims 37 and 38 drawn to a polynucleotide and cDNA encoding the antibody or hIAPP binding fragment thereof, classified in CPC C12N15/52.
	
4.		The inventions are distinct, each from the other because of the following reasons:
5.		Invention II is related to Invention I, as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP 
6.		The antibody of Invention I is related to the polynucleotide of Invention III by virtue of encoding same. The polynucleotide of Invention III is distinct from and unrelated to the antibody of Invention I because they are physically and functionally distinct chemical entities which share neither structure nor function. Also, neither is required for the manufacture of the other. 
7.		Inventions II and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects (MPEP § 806.04, MPEP § 808.01). In the instant case the polynucleotide and cDNA of Invention III, are not required for the method of Invention II.

		
8.		Because these inventions are independent or distinct for the reasons given above, have acquired a separate status in the art in view of their different classification,  and require a different field of search (see MPEP § 808.02), restriction for examination purposes as indicated is proper.

Species Elections
9.	This application contains claims directed to the following patentably 
distinct species of the claimed invention I. 
10.	 Agent
	1) Flavonoid
	2) IAPP analog
	3) Metformin
	4) Thiazolidinedione/rosiglitazone
		

12.		Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for 
prosecution on the merits to which the claims shall be restricted if no generic claim is finally held 
to be allowable. Currently claim 32 is generic. 

13.         	Applicant is advised that a reply to this requirement must include an identification of the 
species that is elected consonant with this requirement, and a listing of all claims readable 
thereon, including any claims subsequently added. An argument that a claim is allowable or 
that all claims are generic is considered nonresponsive unless accompanied by an election.
14.	Upon the allowance of a generic claim, applicant will be entitled to consideration of 
claims to additional species which are written in dependent form or otherwise include all the 
limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after 
the election, applicant must indicate which are readable upon the elected species. MPEP § 
809.02(a).
15.	Should applicant traverse on the ground that the species are not patentably distinct, 
applicant should submit evidence or identify such evidence now of record showing the species 
to be obvious variants or clearly admit on the record that this is the case. In either instance, if 
the examiner finds one of the inventions unpatentable over the prior art, the evidence or 
admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

16.		In response to this requirement, applicants must elect an invention from Groups I-III, and must additionally elect a species from “Agent” for consideration. 

18.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the 
inventorship must be amended in compliance with 37 C.F.R. 1.48 (b) if one or more of the 
currently named inventors is no longer an inventor of at least one claim remaining in the 
application. Any amendment of inventorship must be accompanied by a petition under 37 C.F.R. 
1.48(b) and by the required under 37 C.F.R. 1.17(I).

Notice of Rejoinder

19.    	The examiner has required restriction between product and process claims.
Where applicant elects claims directed to the product, and a product claim is subsequently 
found allowable, withdrawn process claims that depend from or otherwise include all the 
limitations of the allowable product claim will be rejoined in accordance with the provisions of 
MPEP § 821.04. Process claims that depend from or otherwise include all the limitations of the 
patentable product will be entered as a matter of right if the amendment is presented prior to
final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.

20.  		 In the event of rejoinder, the requirement for restriction between the product
claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112. Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined. See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996). Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.




Advisory Information
		
21.		Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Aditi Dutt whose telephone number is 571-272-9037.  The examiner can normally be reached on M-F 9.00 a.m. to 5.00 p.m. (Eastern standard time).
22.		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
23.	Information regarding the status of an application may be obtained from 
the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/A. D./
Examiner, Art Unit 1649
15 April 2021


/JEFFREY STUCKER/Supervisory Patent Examiner, Art Unit 1649